Citation Nr: 0638523	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic 
obstructive pulmonary disease (COPD) secondary to asbestos 
exposure.

2.  Entitlement to service connection for a psychiatric 
disorder to include major depression.

3.  Entitlement to service connection for residuals of 
hepatitis C. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral ankle disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to April 
1978. 

These matters come before the Board of Veterans' Appeals 
(Board) from August 1999, September 2000 and November 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

It is observed that, in his VA Form 9s dated in June 2000 and 
in November 2002, the veteran expressed his desire for a 
hearing before a Veteran's Law Judge sitting at the RO.  
However, the evidence of record indicates that a hearing was 
scheduled in September 2003 and that the veteran failed to 
report.  Therefore, his request for a Board hearing is 
considered withdrawn. 38 C.F.R. § 20.704(d) (2006).

These matters were previously before the Board in March 2004.  
At that time, a remand was ordered to accomplish additional 
development.  

The issues of entitlement to service connection for a 
psychiatric disorder and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for bilateral ankle disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran's currently diagnosed COPD was causally 
related to active service. 

2.  The competent evidence of record does not demonstrate 
that the veteran's currently diagnosed Hepatitis C was 
causally related to active service. 


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107(a) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 

2.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001, March 2004, 
March 2005, and December 2005 which alone satisfied VA's 
section 5103(a) duty-to-notify requirements.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In addition, the RO sent 
rating decisions in August 1999, September 2000 and September 
2001; a statement of the case in April 2000, October 2000 and 
September 2002; and a supplemental statement of the case in 
March 2002.  All these documents viewed as a whole discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the supplemental statement 
of the case issued in May 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Although in July 2006 the veteran wrote that he 
had more information or evidence to submit, he also indicated 
that he understood that after a 60 day period, the case would 
be returned to the Board.  VA has also obtained a medical 
examination and opinion in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2006).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).


III.  COPD

The veteran seeks entitlement to service connection for COPD 
secondary to asbestos exposure in service.  According to his 
DD Form 214N, the veteran served in the U.S. Navy as a 
fireman and served on board an aircraft carrier.  In his 
substantive appeal received in June 2000, the veteran wrote 
that he started smoking in 1980 while in a VA hospital.  

Service medical records are negative for complaints, findings 
or diagnosis of COPD.  Moreover, while an assessment of 
pneumonia was made in February 1978, there is no indication 
that any chronic respiratory condition was incurred in 
service.  Indeed, the veteran's lungs were clinically 
evaluated as normal at his separation examination in April 
1978.  

Following service, VA outpatient treatment records show that 
when the veteran was being examined in January 1998 for sleep 
apnea, it was recommended that he have pulmonary function 
tests to rule out COPD.  Subsequent records show a diagnosis 
of COPD and treatment at a pulmonary clinic.  At a VA 
Compensation and Pension (C&P) respiratory examination in 
April 1999, the veteran described his symptoms, to include 
shortness of breath with climbing stairs and walking.  He 
also complained of a cough.  His history included serving in 
the Navy and smoking for the prior 17 years.  The examiner 
noted that a chest x-ray in November 1998 was normal.  
Pulmonary function tests showed obstructive and restrictive 
defect with bronchodilator response present.  The diagnosis 
was chronic obstructive lung disease.  

A private medical doctor wrote in June 2000 that he had 
treated the veteran periodically from 1971 to 1988 for only 
common medical problems.  To the best of the doctor's 
knowledge the veteran had no serious or chronic medical 
conditions.  

In March 2005, the veteran was notified of evidence to 
support his claim and was sent an asbestos exposure 
questionnaire to be completed for development of his claim 
which to date has not been received.

At a VA examination in December 2005, the veteran reported 
that he had worked as an engine repairman during service and 
had been aboard the USS Constellation.  He last worked 10 
years earlier as a shop repairman.  He related that he had 
been diagnosed with a lung condition about 10 years earlier 
after developing shortness of breath.  He described his 
symptoms, to include shortness of breath with exertion.  He 
used an inhaler to improve his symptoms.  Although in the 
past he had smoked more, he still smoked six cigarettes 
daily.  The examiner noted that the veteran was being 
followed by the Pulmonary Clinic and had been diagnosed with 
severe COPD per a review of the notes of a June 2002 
Pulmonary Consult.  Pulmonary function test results were 
noted.  The diagnosis was COPD secondary to smoking history.  
The examiner opined that this was not due to military 
service.

Private medical records and records received from the Social 
Security Administration (SSA) (to include VA medical 
treatment records) for a period beginning approximately in 
March 1996 show treatment and a diagnosis of COPD.  This 
medical evidence, however, does not offer an explanation as 
to the etiology of COPD and does not provide a link between 
COPD and service or an incident in service or to 
symptomatology since service.

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease.  However, VA 
has provided adjudicators with some guidelines in addressing 
claims involving asbestos exposure, as set forth in Veterans 
Benefits Administration Manual M21-1, Part VI, paragraph 
7.21.  As set forth in the manual, the most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestos requires a history of asbestos exposure 
and radiographic evidence of parenchymal lung disease. 

In reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's claimed COPD to service or to a service-connected 
disability. 

The appellant contends that he was exposed to asbestos during 
his service while on board naval ships.  The Board finds that 
his contentions regarding in-service exposure to asbestos are 
plausible.  There is no evidence contradicting his assertions 
as to his service assignments.  His DD 214 provides that he 
was in the Navy with over one year of sea or foreign service.  
His DD 214 shows that his specialty was as a fireman and the 
veteran has described working on engines.  His discharge was 
effected on the USS Constellation.  Although there is nothing 
in the veteran's service records to document his description 
of asbestos exposure in service, his assertions may be 
consistent with his service duty.  Thus, the Board will, for 
the purposes of the present decision, examine the veteran's 
claim as though the veteran was exposed to asbestos in 
service.  McGinty v. Brown, 4 Vet. App. 428 (1993).

Nevertheless, the veteran's service medical records are 
negative for COPD.  Post-service VA and private medical 
treatment reports show that the veteran does have COPD.  They 
provide no competent medical evidence, however, of such 
condition until several decades following the veteran's 
separation from service.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Moreover, no 
competent evidence causally relates the veteran's COPD to 
active service.  In fact, the claims file contains competent 
evidence reaching the opposite conclusion.  Such opinion was 
offered by a VA examiner in December 2005 following a review 
of the claims file and after a thorough objective examination 
of the veteran.  Moreover, that examiner provided an 
alternate cause of the veteran's respiratory symptoms, 
namely, his smoking history.  For all of these reasons, the 
Board finds the December 2005 VA opinion to be highly 
probative.  

The Board has carefully considered the veteran's contentions.  
For instance, it is acknowledged that the veteran's 
representative contends in an October 2006 communication that 
the veteran's smoking is secondary to a psychiatric disorder.  
However, at this time, the veteran is not service-connected 
for a psychiatric disorder.  Moreover, while the veteran has 
expressed his belief that his currently diagnosed COPD is 
causally related to asbestos exposure in service, he is not 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his statements are not competent medical evidence 
of a nexus (that is, a causal link) between COPD and active 
service, or secondary to a service-connected disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for COPD must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


IV. Hepatitis C

The veteran seeks entitlement to service connection for 
hepatitis C.  The veteran contends in a December 2001 
statement of the case that he received various shots in 
service and that the medical personnel on ship in 1977 were 
concerned with changing the needles.  

The service medical records have been reviewed and are 
negative for complaints, findings or diagnosis of hepatitis.  
The veteran was clinically evaluated as normal at his 
separation examination in April 1978.  

Following service, VA treatment records from January 1996 
show a diagnosis of and treatment for hepatitis C.  
Additionally, private medical records and records received 
from SSA (to include VA medical treatment records) for a 
period beginning approximately in January 1996 show treatment 
and a diagnosis of hepatitis C.  This medical evidence, 
however, does not offer an explanation as to the etiology of 
hepatitis C and does not provide a link between hepatitis C 
and service or an incident in service or to symptomatology 
since service.

A private medical doctor wrote in June 2000 that he had 
treated the veteran periodically from 1971 to 1988 for only 
common medical problems.  To the best of the doctor's 
knowledge the veteran had no serious or chronic medical 
conditions.  

At a VA C&P examination of the liver in May 2001, the veteran 
gave a history of exposure to hepatitis C which was diagnosed 
about a year earlier.  He related a history of IV drug abuse 
and alcohol abuse in the past.  The clinical findings and 
laboratory tests were recorded.  The diagnosis was status 
post exposure to hepatitis C with chronic hepatitis.  The 
examiner commented that the veteran's hepatitis C could have 
been caused by exposure to such drugs and alcohol.

At a VA C&P examination of the liver in December 2005, the 
veteran related his service history, medical treatment in the 
past and described current symptoms.  He had a history of IV 
drug abuse and unprotected sex with multiple sexual partners.  
He denied a history of blood transfusion, tattoos, 
hemodialysis, sharing toothbrushes, or accidental needle 
puncture.  He also had a history of heavy alcohol use until 
he cut back and began drinking alcohol only on a social 
basis.  The clinical findings and laboratory tests were 
recorded.  The diagnosis was hepatitis C secondary to 
intravenous drug use.  The examiner opined that this was not 
due to military service.  

Upon careful review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.

The veteran's service medical records are negative for any 
hepatitis.  Moreover, the post-service medical records show 
treatment and diagnoses of hepatitis C until approximately 
January 1996.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  This is especially so where, as here, 
the service medical records do not demonstrate any risk 
factors during the veteran's service.  Moreover, no competent 
evidence causally relates the veteran's COPD to active 
service.  In fact, the claims file contains a December 2005 
VA opinion reaching the opposite conclusion.  As such opinion 
was offered following a review of the claims file and after a 
thorough objective examination of the veteran, it is found to 
be highly probative.  Also adding to its probative weight is 
the fact that the examiner provided an alternate cause for 
the hepatitis C, namely, his past IV drug use.  In addition, 
an earlier VA hospitalization report links the veteran's 
hepatitis to alcohol abuse.  By regulation, direct service 
connection for disease or disability due to substance abuse 
is precluded by law.  38 C.F.R. § 3.301; VAOPGCPREC 2-98, 
VAOPGCPREC 7-99.

The Board acknowledges the veteran's representative 
contentions, raised by his representative in an October 2006 
communication, that the veteran's drug use is secondary to a 
psychiatric disorder.  However, the veteran is not service-
connected for a psychiatric disorder at this time.  Moreover, 
while the veteran has expressed his belief that his currently 
diagnosed Hepatitis C is causally related to active service, 
he is not competent to offer his medical opinion as to cause 
or etiology of the claimed disability, as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his statements are not competent medical evidence 
of a nexus (that is, a causal link) between COPD and active 
service, or secondary to a service-connected disability.

In conclusion, the preponderance of the evidence is against 
entitlement to service connection for hepatitis C.  As the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).



ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

The appellant is seeking to reopen claims of entitlement to 
service connection for residuals of an injury to his right 
ankle and to his left ankle which have been previously 
denied.  The appellant was notified of the prior decisions 
and appeal rights.  He did not appeal the decisions, and they 
became final.  See 38 U.S.C.A. § 7105.  Specifically, a 
review of the record shows that a prior rating decision in 
February 1979 denied entitlement to service connection for 
residuals of an ankle sprain and residuals of an injury to 
the other ankle as not shown by the evidence of record.  A 
subsequent rating decision in November 1980 determined that 
no new and material evidence had been submitted to reopen a 
claim of service connection for residuals of a left ankle 
injury.  Most recently, in an August 1999 rating decision the 
RO found that new and material evidence adequate to reopen 
the claim for service connection of residuals of bilateral 
ankle injuries had not been submitted.  

VA's duty to notify a claimant seeking to reopen a claim 
includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although a notification letter was 
issued in March 2004 and in March 2005, they do not comply 
with the Kent ruling. 

In addition, the veteran seeks entitlement to service 
connection for a psychiatric disability to include major 
depression.  The veteran was afforded a VA mental disorders 
examination in December 2005 at which only a diagnosis of 
post-traumatic stress disorder (PTSD) on Axis I was made.  
The examiner opined that "it is as likely as not the 
[veteran's] posttraumatic stress disorder and depression are 
related to his experiences in the service."  The examiner 
further stated that there was no other diagnosis.  The 
veteran, through his representative, requests that this issue 
be remanded for full compliance with the duties to notify and 
assist, specifically, to provide the veteran with a letter 
asking for more specific details on the reported stressors.  
At a VA mental disorders examination in May 2001, the veteran 
reported that he never was in combat.  The veteran described 
an incident when a colleague committed suicide and another 
incident when somebody fell off a ladder and hurt himself 
severely.  At his December 2005 VA examination, the veteran 
talked about seeing blood shed while in the Philippines and 
that while there locals would attack his colleagues who 
visited prostitutes and cut them with knives.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f) (2006); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994). The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Thus, this issue needs further 
development prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1. In compliance with the Kent ruling, 
advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for a right ankle disorder and 
for a left ankle disorder that was last 
denied in an August 1999 rating decision.  
Advise the appellant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial.

2.  With respect to the veteran's claim 
of entitlement to service connection for 
a psychiatric disability to include PTSD, 
the RO should request the veteran's 
personnel file.

3.  Request that the veteran provide 
additional specific information, 
including dates, locations, names of 
other persons involved, etc., relating to 
his claimed stressful events in service.

The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted. 

The veteran should also be advised that 
he may provide buddy statements or other 
corroborating testimony that may support 
his stressors. 

Afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors. 

Following the above, review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents, 
including the veteran's DD Form 214 and 
service personnel records, should be sent 
to the U. S. Army and Joint Services 
Records Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802.  The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors, including, 
as applicable, unit histories for the 
veteran's period of service.  If 
corroboration of a stressor is not 
possible, the veteran must be informed of 
the results of the requests for 
information about the stressors.

4. After the above has been accomplished, 
then make arrangements for the veteran to 
be examined by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of any psychiatric disorder(s) 
that are present.  Because there are 
several psychiatric diagnoses, to include 
dysthymia, depression, major depressive 
disorder, and PTSD, in the medical 
history, it is critical that any examiner 
review the veteran's claims file, to 
include this Remand, so that an informed 
medical judgment can be made.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.

The examiner should be advised of the 
service of the veteran and the stressors 
that are verified, if any.  

The examiner should consider whether the 
verified stressors were severe enough to 
have caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the in-service 
stressors.  The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV. 

If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any such diagnosed 
psychiatric disorder was caused by 
military service.  The examiner is 
particularly requested, to the extent 
possible, to reconcile the veteran's 
other psychiatric diagnoses noted in the 
post service medical records. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made. 

5.  Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


